Citation Nr: 1504926	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis.

2.  Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1957 to December 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

In January 2010, the Veteran filed his claim seeking an initial evaluation in excess of 30 percent for a service-connected tinea manus and pedis.  At that time, he indicated that he had received treatment for this disorder at the Dermatology Associates of San Antonio.  In its February 2010 notice letter, the RO requested that the Veteran provide authorization and consent to obtain the records.  However, it appears that no attempt to procure these records was ever made.  

When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records may help the Veteran to substantiate his claim of entitlement to an initial evaluation in excess of 30 percent for his service-connected skin disorder.  Thus, the RO must attempt to obtain and associate with the claims file copies of all available medical records from the healthcare provider referenced above.  Additionally, the RO, with the assistance of the Veteran, must attempt to obtain updated medical records from any VA and non-VA medical providers who have treated him for his skin disease and chronic obstructive pulmonary disease (COPD) during the course of this appeal.

B.  Additional Examinations Needed

In January 2010, the Veteran filed his present claims seeking an initial evaluation in excess of 30 percent for tinea manus and pedis, and an evaluation in excess of 10 percent for COPD.  He was provided appropriate VA examinations in May 2010.  Based on the examination findings, the RO issued a July 2010 rating decision which granted service connection and assigned an initial 30 percent rating for tinea manus and pedis, effective January 19, 2010.  The RO also granted an increased evaluation of 10 percent for the Veteran's service-connected COPD, effective January 19, 2010.

In August 2010, the Veteran filed a notice of disagreement with the RO's rating decision regarding both issues.  As the Veteran has not received a total grant of benefits sought on appeal, these issues remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, given the passage of time since his May 2010 VA examinations, the Veteran must be scheduled for appropriate examinations to determine the current severity of his service-connected tinea manus and pedis, and his service-connected COPD.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him for tinea manus and pedis and COPD.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain private treatment records from Dermatology Associates of San Antonio regarding treatment for his service-connected skin disorder.   

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected tinea manus and pedis.  The claims file and all electronic records must be made available to the examiner for review in conjunction with the examination.  After reviewing the claims file, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's service-connected tinea manus and pedis.  The examiner must comment upon percent of the body and the percent of the exposed areas affected, whether there is or previously was, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded an appropriate VA examination to determine the current severity of his service-connected COPD.  The claims file and any electronic records must be made available to the examiner for review in conjunction with the examination.  All necessary tests, to include pulmonary function tests must be conducted.  After reviewing the claims file, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's service-connected COPD.  The examiner must report the Veteran's FEV-1; FEV-1/FVC; DLCO (SB); and maximum exercise capacity as measured by oxygen consumption (in ml/kg/min). 

The examiner must also determine whether the Veteran (a) has cor pulmonae; (b) has right ventricular hypertrophy; (c) has pulmonary hypertension (as shown by Echo or cardiac catheterization); (d) has episodes of acute respiratory failure; or (e) requires outpatient oxygen therapy.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

